Citation Nr: 1757323	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-46 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for colon cancer that metastasized to the liver.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has submitted new and material evidence sufficient to reopen a claim for entitlement to service connection for colon cancer that metastasized to the liver.  Specifically, the Veteran claims that he was exposed to ionizing radiation during his period of service while he was stationed at Fort Greely in Alaska, and that this exposure to ionizing radiation led to his development of colon cancer that has since metastasized to the liver.  

The Veteran testified at a personal hearing before the Board in October 2017 that he was exposed to ionizing radiation while driving trucks loaded with containers filled with nuclear waste.  The Veteran also indicated that he was regularly required to wear radiation badges to measure his possible radiation exposure, and that he would be required to change his clothing and undergo decontamination procedures after completing each long haul.  Additionally, the Veteran reported that his superiors regularly monitored his cargo with radiation detectors, and he recalled radiometers going off in the parking areas where his vehicle was parked.  See Transcript.  

The Veteran's military personnel records confirm that he served as a military truck driver at Fort Greely in Alaska during his period of service.  The Veteran also submitted historical literature in support of his report of hauling nuclear waste, including the Investigative Report by Alaska Community Action on Toxics for Delta Junction, Alaska the Nuclear Reactor at Fort Greely by Norm Busk, Pamela K. Miller, and Lorraine Eckstein, Ph.D.  

Unfortunately, radiation reports are not yet available to cover the entirety of the Veteran's time at Fr. Greely.  An October 2002 Department of Defense History of Exposure to Ionizing Radiation printout only contains documentation of the Veteran wearing radiation badges from January 1965 to February 1965 and indicates that he had no radiation exposure during this period.  However, personnel records show he was stationed at Ft. Greely from May 5, 1964 until July 3, 1965.  Moreover, in a January 2001 statement, the Veteran asserted that the project to move the waste took place in June 1965.

Ultimately the Board finds that Veteran's reports that he wore radiation badges while hauling potentially toxic material throughout his service at Fort Greely credible, and the fact that, for whatever reasons, documentation of this activity outside the scope of the period between January 1965 to February 1965 has not been associated with the claims file is sufficient to remand this matter for further development.  Namely, the RO must re-verify that any and all outstanding documentation of any potential exposure to ionizing radiation during the Veteran's period of service including for periods other than from January 1965 to February 1965 are associated with the record.  Subsequently, the RO should refer this matter to the Under Secretary for Health for preparation of a dose estimate.  The Under Secretary for Health should take careful consideration of the Veteran's testimony before the Board at the personal hearing in October 2017 as well as any and all historical literature submitted by the Veteran.  Finally, the RO should provide the Veteran with a VA examination to discuss the nature and etiology of the Veteran's colon and liver cancer in light of the Under Secretary's dose estimate.

Additionally, the Veteran has submitted medical literature suggesting that he may also have been exposed to chemical or biological weapons including excerpts from The Dragon Goes North Chemical and Biological Warfare Testing in Alaska by Richard A. Fineberg.  In January 2001, the Veteran wrote that he had hauled mustard gas and nerve gas as well as "frozen rockets."  As such, the examiner should discuss what if any significance this has on the Veteran's claims and whether chemical or biological weapons testing leads to colon or liver cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding documentation of potential exposure to ionizing radiation with the claims file: including any reports from the Department of Defense such as History of Exposure to Ionizing Radiation covering periods of the Veteran's period of service at Fort Greely (he was stationed at Ft. Greely from May 5, 1964 until July 3, 1965) other than from January 1965 to February 1965 or the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  All attempts to associate this documentation with the claims file should be memorialized in claims file.

2.  Undertake efforts to corroborate the Veteran's assertion that he was potentially exposed to chemical or biological weapons through his truck driving at Fort Greely.

3.  Refer this matter to the Under Secretary for Health for preparation of a dose estimate to the extent feasible based on available methodologies.  The Under Secretary should take extra care to review the Veteran's testimony at a personal hearing before the Board in October 2017 as well as the Investigative Report by Alaska Community Action on Toxics for Delta Junction, Alaska the Nuclear Reactor at Fort Greely by Norm Busk, Pamela K. Miller, and Lorraine Eckstein, Ph.D. and specifically address what significance, if any, the Veteran's testimony the identified literature has in providing a dose estimate to the extent feasible based on available methodologies.

4.  Arrange to provide the Veteran with a VA examination in order to determine the answer to the following question:

Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of colon cancer and an in-service incurrence?  Why or why not?

This opinion should take into account:

a) the dose estimate prepared by the Under Secretary of Health;

b) the Veteran's testimony during the October 2017 hearing before the Board were he reported regularly hauling containers filled nuclear waste requiring the use of radiation badges and doffing his clothing and undergoing decontamination procedures after each haul;

c) the Investigative Report by Alaska Community Action on Toxics for Delta Junction, Alaska the Nuclear Reactor at Fort Greely by Norm Busk, Pamela K. Miller, and Lorraine Eckstein, Ph.D. (available in VBMS in document dated June 25, 2013);  

d) the excerpts from The Dragon Goes North Chemical and Biological Warfare Testing in Alaska by Richard A. Fineberg (available in VBMS in document dated June 25, 2017);
  
e) any evidence to support the Veteran's contention that he was potentially exposed to chemical or biological weapons through his truck driving at Fort Greely.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



